

116 HR 37 IH: Kissimmee River Wild and Scenic River Study Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 37IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Soto introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Wild and Scenic Rivers Act to designate segments of the Kissimmee River and its
			 tributaries in the State of Florida for study for potential addition to
			 the National Wild and Scenic Rivers System, and for other purposes.
	
 1.Short titleThis Act may be cited as the Kissimmee River Wild and Scenic River Study Act. 2.Designation for studySection 5(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end the following:
			
				(__)Kissimmee River, Florida
 (A)The segment from the southern shore of Lake Kissimmee to its confluence with Lake Okeechobee.. 3.Study and reportSection 5(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end the following:
			
 (__)Study and reportNot later than 3 years after the date of completion of the Kissimmee River restoration project by the Army Corps of Engineers and the South Florida Water Management District, the Secretary of the Interior shall complete the study of the Kissimmee River, as described in subsection (a)(_), and submit a report describing the results of that study to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate..
		